DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 07/14/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 29 recited new matter not found in the original specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 9, 14 -15, 21-23 and 26-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al. 20190115508 (Lin) in view of Cho et al. 20140027797 in view of Kim et al. 20180105739 (Kim).


    PNG
    media_image1.png
    298
    420
    media_image1.png
    Greyscale



Regarding claim 1, fig. 1E of Lin discloses a light-emitting diode (LED) comprising: 
an excitation material 104; 
a color conversion material (108b/106a/108a) above the excitation material, wherein the color conversion material includes an emitting material 106a and a scattering material 108a/108ab; 
a spacer 114 on either side of the color conversion material, wherein the spacer comprises an insulative material (par [0041] - organic resins, glass pastes, metal oxide particles (such as chromium oxide, titanium oxide), or metal nitride particles (e.g. chromium nitride)); 
an excitation filter material 110 on top of the color conversion material; and 
a cover layer 112 directly adjacent to the spacer 114, the excitation filter material 110, and the color conversion material (108b/106a/108a) such that the cover layer 112 is on the spacer 114.
Lin does not disclose wherein the color conversion material includes a mixture of an emitting material and a scattering material; wherein the scattering material includes metal particles that are non-oxide particles, wherein the metal particles include one or more of Pt or Cr, or their alloys, and wherein the emitting material includes one or more of: carbon nanoparticles, organic fluorophores, inorganic fluorophores, semiconductor nanoparticles, or perovskites.


    PNG
    media_image2.png
    445
    616
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    624
    425
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    626
    452
    media_image4.png
    Greyscale

However, figs. 1-3 of Cho discloses a light-emitting diode (LED) comprising: 
an excitation material LD; 
a color conversion material (20 layer of FP particles - materials contain in element 10 of fig. 1) on the excitation material, 
wherein the color conversion material includes a mixture of an emitting material FS and a scattering material MP, 
wherein the scattering material MP includes metal particles that are non-oxide particles, wherein the metal material includes, for example, one of gold, white gold, silver, palladium, cadmium, cobalt, ruthenium, copper, indium, nickel, and iron or an alloy thereof( par [0044] of Cho), and 
wherein the emitting material includes inorganic fluorophores (https://www.dictionary.com/browse/fluorophore is defined as a chemical group responsible for fluorescence par [0042] - (YAG) fluorescent material).
	Note that par [0016-0017] of Cho invention teaches the advantage of the core-shell particles are disposed or coated on the surface of the fluorescent layer, the surface plasmon resonance is induced by the metal particle of each core-shell particle and the light emitting efficiency of the fluorescent substance may be improved by a localized electric field generated by the surface plasmon resonance and that when the core-shell particles are disposed or coated on the surface of the fluorescent layer, the lights generated by the light emitting diode and the fluorescent substance are scattered by the metal particle of each core-shell particle. Thus, the frequency that the incident angle obtained when the scattered light is incident into the metal particle satisfies the surface plasmon resonance angle that causes the surface plasmon resonance is increased, accordingly, the surface plasmon resonance is more effectively activated and the light emitting efficiency of the fluorescent substance may be more improved. As such Lin invention can benefit by changing the color conversion material as suggested by Cho.
In view of such teaching, it would have been obvious to form a LED of Lin comprising wherein the color conversion material includes a mixture of an emitting material FS and a scattering material MP, wherein the scattering material MP includes metal particles that are non-oxide particles, wherein the metal material includes, for example, one of gold, white gold, silver, palladium, cadmium, cobalt, ruthenium, copper, indium, nickel, and iron or an alloy thereof( par [0044] of Cho), and wherein the emitting material includes inorganic fluorophores (https://www.dictionary.com/browse/fluorophore is defined as a chemical group responsible for fluorescence par [0042] - (YAG) fluorescent material) such as taught by Cho in order to increase light emitting efficiency.
Lin and Cho do not disclose wherein the metal material includes one or more of Pt or Cr.
However, par [0151] of Kim disclose that light scatterer may include inorganic oxide particles such as alumina, silica, zirconia, titania, zinc oxide, or metal particles such as gold, silver, copper, platinum and the like, but is not limited thereto.
Note gold, silver, copper and platinum are interchangeable as light scatter.
As such it would have been obvious to form an LED of Lin and Cho wherein the metal material includes Pt as light scatter such as taught by Kim as gold, silver, copper and platinum are interchangeable as light scatter.
	
Regarding claim 4, par [0044] of Cho wherein the metal particles further include one or more of: Ag, Au, Al, Cu, or their alloys. 
As such it would have been obvious to form an LED comprising wherein the metal particles further include one or more of: Ag, Au, Al, Cu, or their alloys in order to scatter light as much as possible as desired with different material.

Regarding claim 6, par [0039] of Lin discloses wherein the excitation filter material 110 includes one of blue LED material (a blue filter).

Regarding claim 7, par [0038] of Cho discloses wherein the emitting material or scattering material is embedded in a host material 20, wherein the host material includes polymer (silicon resin or an epoxy resin).

Regarding claim 9, par [0025] and fig. 1E of Lin discloses comprises circuitry to provide current to excite the excitation material.

Regarding claim 14, Lin and Cho and Kim discloses claim 1, but do not disclose wherein the color conversion material has a thickness in a range of 50 nanometers to 2 millimeters.
However, it would have been obvious to one of ordinary skill in the art to form a LED of Cho and Lin wherein the color conversion material has a thickness in a range of 50 nanometers to 2 millimeters in order to form structure having possible range of value for the applicant possible range of needs. Moreover, there is no evidence indicating the ranges of the thickness of the excitation filter material is critical and it has been held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 15, par [0059] of Lin discloses wherein the excitation material has a wavelength in blue wavelength.

Regarding claim 21, Lin and Cho and Kim disclose claim 1, but do not disclose wherein the size of the scattering material is in a range of 5 nm to 70 nm.
However, it would have been obvious to one of ordinary skill in the art to form a LED of Lin and Cho wherein the size of the scattering material is in a range of 5 nm to 70 nm in order to form structure having possible range of light scattering value for the applicant possible range of needs. Moreover, there is no evidence indicating the ranges of the thickness of the excitation filter material is critical and it has been held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 22, Cho necessary discloses wherein the scattering material is to filter leaking blue excitation (because spaces between particle acts as filter and it is leaking through the particles) when a size of the metal particles is chosen to absorb excitation wavelength (absorb to a degree as such would absorb to a degree).

Regarding claim 23, Lin and Cho and Kim disclose claim 1, but do not discloses wherein the scattering material has a density in a range of 108 to 1013 particles/cm3.
However, it would have been obvious to one of ordinary skill in the art to form a LED of Lin and Cho wherein the scattering material has a density in a range of 108 to 1013 particles/cm3 in order to form structure having possible range of light scattering value for the applicant possible range of needs. Moreover, there is no evidence indicating the ranges of the thickness of the excitation filter material is critical and it has been held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 26, Lin discloses wherein the spacer is configured to reduce interference to the color conversion material from a neighboring pixel (if another fig. 1 is side by side).

Regarding claim 27, fig. 1E of Lin discloses wherein the cover layer is directly on the color conversion material.

Regarding claim 28, fig. 1E of Lin discloses wherein the color conversion material is between the cover layer and the excitation filter material such that the cover layer is in direct contact with the color conversion material and the excitation filter material.

Regarding claim 29, Lin and Cho and Kim do not disclose wherein the color conversion material extends continuously over at least three pixels.
However, par [0040] of Lin discloses in some other embodiments, each pixel may correspond to more than one semiconductor devices 104.
The same can be done form extending continuously over at least three pixels in order to use the same color conversion material for all pixels.
As such it would have been obvious to form a device of Lin and Cho wherein the color conversion material extends continuously over at least three pixels in order to simplify fabrication.

Regarding claim 31, Lin and Cho and Kim do not disclose wherein the cover layer and the excitation filter material extends continuously over at least three pixels.
However, par [0040] of Lin discloses in some other embodiments, each pixel may correspond to more than one semiconductor devices 104.
The same can be done for wherein the cover layer and the excitation filter material extends continuously over at least three pixels to use the same material for all pixels.
As such it would have been obvious to form an LED comprising wherein the cover layer and the excitation filter material extends continuously over at least three pixels to use the same material for all pixels.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over LIN and Cho and Kim in view of LEE et al. 20180182931 (hereinafter Lee).
Regarding claim 30, Lin and Cho and Kim disclose claim 1, but do not disclose wherein the color conversion material extends with discontinuities over at least three pixels, wherein the discontinuities are caused by the excitation filter material.


    PNG
    media_image5.png
    409
    653
    media_image5.png
    Greyscale

However, fig. 3 of Lee discloses wherein a color conversion material (141a/141b) extends with discontinuities over at least tw pixels, wherein the discontinuities are caused by the excitation filter material 145a/145b.
Note the Lee’s teaching can be extended to wherein the color conversion material extends with discontinuities over at least three pixels to provide barrier for color separation.
In view of such teaching, it would have been obvious to form an LED of Lin and Cho and Kim wherein the color conversion material extends with discontinuities over at least three pixels, wherein the discontinuities are caused by the excitation filter material such as taught by Lee in order to provide barrier for color separation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Cho and Kim in view of Hirono et al. 20140042478 (Hirono).
Regarding claim 8, Lin and Cho and Kim disclose discloses claim 7, but do not discloses wherein the polymer includes one or more of: polyvinylpyrrolidone, polydimethylacrylamide, polyacrylate, polymethacrylate, polyvinyl alcohol, or polyvinyl acetate. 
However, par [0111] of Hirono discloses an epoxy resin, a silicone resin, polymethacrylate, polycarbonate, cycloolefin polymer, and the like can be used as the polymer material.
As such it would have been obvious to form a structure of Cho and Lin wherein the polymer includes polymethacrylate such as taught by Hirono as it is a prior art known polymer material and interchangeable material to choose from to save research cost.

Claims 11 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Cho and Kim in view of Blair et al. 20170336545 (hereinafter Blair).
Regarding claim 11, Lin and Cho and Kim disclose claim 1, but do not discloses wherein the excitation filter material includes particles in a host medium, wherein the particles include one or more of: Ag, Au, Al, Cu, Pt, Cr, Ni, or their alloys.
However, par [0072] of Blair discloses that nanoparticle coatings that may be used for optical filters according to the present disclosure may include metallic nanoparticles (e.g. Al, Ag, Au, Cu, Ni, Pt).
In view of such teaching, it would have been obvious to form a structure of Lin and Cho and Kim wherein the excitation filter material includes particles in a host medium, wherein the particles include one or more of: Al, Ag, Au, Cu, Ni, Pt such as taught by Blair as this is part of forming a filter steps.

Regarding claim 13, Lin and Cho and Blair disclose claim 11, but do not disclose wherein the excitation filter material has a thickness in a range of 50 nanometers to 2 millimeters.
However, it would have been obvious to one of ordinary skill in the art to form a LED of Lin and Cho and Blair wherein the excitation filter material has a thickness in a range of 50 nanometers to 2 millimeters in order to form structure having possible range of value for the applicant possible range of needs. Moreover, there is no evidence indicating the ranges of the thickness of the excitation filter material is critical and it has been held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Cho and Kim and Blair and Hirono.
Regarding claim 12, bottom of par [0072] of Blair discloses wherein the host medium includes   polymer.
Lin and Cho and Kim and Blair do not disclose wherein the polymer includes one or more of: polyvinylpyrrolidone, polydimethylacrylamide, polyacrylate, polymethacrylate, polyvinyl alcohol, or polyvinyl acetate.
 However, par [0111] of Hirono discloses an epoxy resin, a silicone resin, polymethacrylate, polycarbonate, cycloolefin polymer, and the like can be used as the polymer material.
As such it would have been obvious to form a structure of Lin and Cho and Kim and Blair wherein the polymer includes polymethacrylate such as taught by Hirono as it is a prior art known polymer material to choose from to save research cost.

Claim(s) 19 are rejected under 35 U.S.C. 103 as being unpatentable over LIN in view of Cho.  

    PNG
    media_image1.png
    298
    420
    media_image1.png
    Greyscale



Regarding claim 19, fig. 1E of Lin discloses a light-emitting diode (LED) comprising: 
a first material 104 to generate excitation light; 
a second material (108b/106a/108a) on the first material, wherein the second material is to generate a color light emission; and 
a third material 110 on the second material, wherein the third material is to filter one of blue or UV excitation light (par [0039] - blue) and pass the color light emission,  
a fourth material 114 on either side of the second material, wherein the fourth material comprises an insulative material that reduces interference (par [0040] - to prevent the cross-talk) of excitation between neighboring pixels; 
a fifth material 112 directly adjacent to the second material, the third material, and the fourth material, wherein the fifth material is to seal a surface (side surface) of the second material, 
wherein the second material comprises a color conversion material, wherein the color conversion material includes an emitting material 106 and a scattering material 108.
wherein the color conversion material includes a mixture of an emitting material and a scattering material, the scattering material includes metal particles which are non-oxide particles.
Lin does not disclose wherein the color conversion material includes a mixture of an emitting material and a scattering material; wherein the scattering material includes metal particles that are non-oxide particles.


    PNG
    media_image2.png
    445
    616
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    624
    425
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    626
    452
    media_image4.png
    Greyscale

However, figs. 1-3 of Cho discloses a light-emitting diode (LED) comprising: 
an excitation material LD; 
a color conversion material (20 layer of FP particles - materials contain in element 10 of fig. 1) on the excitation material, 
wherein the color conversion material includes a mixture of an emitting material FS and a scattering material MP, 
wherein the scattering material MP includes metal particles that are non-oxide particles, wherein the metal material includes, for example, one of gold, white gold, silver, palladium, cadmium, cobalt, ruthenium, copper, indium, nickel, and iron or an alloy thereof( par [0044] of Cho), and 
wherein the emitting material includes inorganic fluorophores (https://www.dictionary.com/browse/fluorophore is defined as a chemical group responsible for fluorescence par [0042] - (YAG) fluorescent material).
	Note that par [0016-0017] of Cho invention teaches the advantage of the core-shell particles are disposed or coated on the surface of the fluorescent layer, the surface plasmon resonance is induced by the metal particle of each core-shell particle and the light emitting efficiency of the fluorescent substance may be improved by a localized electric field generated by the surface plasmon resonance and that when the core-shell particles are disposed or coated on the surface of the fluorescent layer, the lights generated by the light emitting diode and the fluorescent substance are scattered by the metal particle of each core-shell particle. Thus, the frequency that the incident angle obtained when the scattered light is incident into the metal particle satisfies the surface plasmon resonance angle that causes the surface plasmon resonance is increased, accordingly, the surface plasmon resonance is more effectively activated and the light emitting efficiency of the fluorescent substance may be more improved. As such Lin invention can benefit by changing the color conversion material as suggested by Cho.
In view of such teaching, it would have been obvious to form a LED of Lin comprising wherein the color conversion material includes a mixture of an emitting material and a scattering material; wherein the scattering material includes metal particles that are non-oxide particles such as taught by Cho in order to increase light emitting efficiency.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Cho in view of Blair and Hirono.
Regarding claim 20, Lin and Cho disclose claim 19, and Cho disclose wherein: the emitting material includes inorganic fluorophores; and the metal particles include Cu.
As such it would have been obvious to form a LED of Lin and Cho comprising wherein: the emitting material includes inorganic fluorophores; and the metal particles include Cu such as taught by Cho in order to use prior art teaching to save cost and ensure working device.
Lin and Cho do not disclose wherein the third material comprises excitation filter material which comprises: particles in a host medium; the particles include one or more of: Ag, Au, Al, Cu, Pt, Cr, Ni, or their alloys; the host medium includes one or more of: polymer, silicon oxide, or silicon nitride, and wherein the polymer includes one or more of: polyvinylpyrrolidone, polydimethylacrylamide, polyacrylate, polymethacrylate, polyvinyl alcohol, or polyvinyl acetate.
	However, par [0072] of Blair discloses that nanoparticle coatings that may be used for optical filters according to the present disclosure may include metallic nanoparticles (e.g. Al, Ag, Au, Cu, Ni, Pt).
In view of such teaching, it would have been obvious to form a structure of Lin and Cho and Blair wherein the excitation filter material includes particles in a host medium, wherein the particles include one or more of: Al, Ag, Au, Cu, Ni, Pt such as taught by Blair as this is part of forming a filter steps.
Lin and Cho and Blair do not disclose the host medium includes one or more of: polymer, silicon oxide, or silicon nitride, and wherein the polymer includes one or more of: polyvinylpyrrolidone, polydimethylacrylamide, polyacrylate, polymethacrylate, polyvinyl alcohol, or polyvinyl acetate;
 However, par [0111] of Hirono discloses an epoxy resin, a silicone resin, polymethacrylate, polycarbonate, cycloolefin polymer, and the like can be used as the polymer material.
As such it would have been obvious to form a structure of Cho and Lin and Blair wherein the polymer includes polymethacrylate such as taught by Hirono as it is a prior art known polymer material to choose from to save research cost.








Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Cho and Kim.

    PNG
    media_image5.png
    409
    653
    media_image5.png
    Greyscale

Regarding claim 16, fig. 3 of Lee discloses a light-emitting diode (LED) apparatus comprising: 
a structure (bottom structure below LS of fig. 3) comprising circuitry; and 
an array of LEDs LS on the structure, wherein the array is coupled to the structure, wherein the circuitry is to provide current to individual LED of the array, and wherein an individual LED of the array comprises:
an excitation material 115; 
a color conversion material(141a/141b) above the excitation material; 
a spacer (131/132/124) on either side of the color conversion material, wherein the spacer comprises an insulative material; 
an excitation filter material (145a/145b) on top of the color conversion material; and 
a cover layer 143a/143b directly adjacent to the spacer, the excitation filter material, and the color conversion material, wherein the cover layer seals a surface of the color conversion material.
Lee does not disclose wherein the color conversion material includes a mixture of an emitting material and a scattering material, wherein the scattering material includes metal particles which are non-oxide particles, wherein the metal particles include one or more of Pt or Cr, or their alloys, wherein the emitting material includes one or more of: carbon nanoparticles, organic fluorophores, inorganic fluorophores, semiconductor nanoparticles, or perovskites, wherein the excitation filter material comprises particles in a host medium, wherein the particles comprise metal.
However, figs. 1-3 of Cho discloses a light-emitting diode (LED) comprising: 
an excitation material LD; 
a color conversion material (20 layer of FP particles - materials contain in element 10 of fig. 1) on the excitation material, 
wherein the color conversion material includes a mixture of an emitting material FS and a scattering material MP, 
wherein the scattering material MP includes metal particles that are non-oxide particles, wherein the metal material includes, for example, one of gold, white gold, silver, palladium, cadmium, cobalt, ruthenium, copper, indium, nickel, and iron or an alloy thereof( par [0044] of Cho), and 
wherein the emitting material includes inorganic fluorophores (https://www.dictionary.com/browse/fluorophore is defined as a chemical group responsible for fluorescence par [0042] - (YAG) fluorescent material).
	Note that par [0016-0017] of Cho invention teaches the advantage of the core-shell particles are disposed or coated on the surface of the fluorescent layer, the surface plasmon resonance is induced by the metal particle of each core-shell particle and the light emitting efficiency of the fluorescent substance may be improved by a localized electric field generated by the surface plasmon resonance and that when the core-shell particles are disposed or coated on the surface of the fluorescent layer, the lights generated by the light emitting diode and the fluorescent substance are scattered by the metal particle of each core-shell particle. Thus, the frequency that the incident angle obtained when the scattered light is incident into the metal particle satisfies the surface plasmon resonance angle that causes the surface plasmon resonance is increased, accordingly, the surface plasmon resonance is more effectively activated and the light emitting efficiency of the fluorescent substance may be more improved. As such Lin invention can benefit by changing the color conversion material as suggested by Cho.
In view of such teaching, it would have been obvious to form a LED of Lee comprising wherein the color conversion material includes a mixture of an emitting material FS and a scattering material MP, wherein the scattering material MP includes metal particles that are non-oxide particles, wherein the metal material includes, for example, one of gold, white gold, silver, palladium, cadmium, cobalt, ruthenium, copper, indium, nickel, and iron or an alloy thereof( par [0044] of Cho), and wherein the emitting material includes inorganic fluorophores (https://www.dictionary.com/browse/fluorophore is defined as a chemical group responsible for fluorescence par [0042] - (YAG) fluorescent material) such as taught by Cho in order to increase light emitting efficiency.
Lee and Cho do not disclose wherein the metal material includes one or more of Pt or Cr.
However, par [0151] of Kim disclose that light scatterer may include inorganic oxide particles such as alumina, silica, zirconia, titania, zinc oxide, or metal particles such as gold, silver, copper, platinum and the like, but is not limited thereto.
Note gold, silver, copper and platinum are interchangeable as light scatter.
As such it would have been obvious to form an LED of Lee and Cho wherein the metal material includes Pt as light scatter, wherein the particles comprise metal such as taught by Kim as gold, silver, copper and platinum are interchangeable as light scatter.

Regarding claim 18, bottom of par [0003] of Lee discloses wherein the excitation material has a wavelength in blue or ultraviolet wavelength.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Cho and Kim and in view of Blair in view of Hirono.
Regarding claim 17, Lee and Cho and KIm disclose claim 16, but do not discloses wherein the particles include one or more of: Ag, Au, Al, Cu, Pt, Cr, Ni, or their alloys, and wherein the host medium includes one or more of: polymer, silicon oxide, or silicon nitride, and wherein the polymer includes one or more of: polyvinylpyrrolidone, polydimethylacrylamide, polyacrylate, polymethacrylate, polyvinyl alcohol, or polyvinyl acetate. 
However, par [0072] of Blair discloses that nanoparticle coatings that may be used for optical filters according to the present disclosure may include metallic nanoparticles (e.g. Al, Ag, Au, Cu, Ni, Pt).
In view of such teaching, it would have been obvious to form a structure of Lee and Cho and Kim wherein the excitation filter material includes particles in a host medium, wherein the particles include one or more of: Al, Ag, Au, Cu, Ni, Pt such as taught by Blair as this is part of forming a filter steps.
Lee and Cho and Kim and Blair do not disclose wherein the host medium includes one or more of: polymer, silicon oxide, or silicon nitride, and wherein the polymer includes one or more of: polyvinylpyrrolidone, polydimethylacrylamide, polyacrylate, polymethacrylate, polyvinyl alcohol, or polyvinyl acetate.
 However, par [0111] of Hirono discloses an epoxy resin, a silicone resin, polymethacrylate, polycarbonate, cycloolefin polymer, and the like can be used as the polymer material.
As such it would have been obvious to form a structure of Lee and Cho and Kim and Blair wherein the polymer includes polymethacrylate such as taught by Hirono as it is a prior art known polymer material to choose from to save research cost.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829